Action by Nancy De Luca, brought against several defendants, to recover damages for personal injuries, and by her husband, to recover for loss of services. The cause of action was that the village of Peekskill permitted a defective cover to be maintained over a water meter pit in one of its sidewalks. The complaint was dismissed as against all of the defendants except the village of Peekskill at the close of plaintiffs’ case; and at the close of the entire ease it was dismissed as against the village also. The theory upon which the dismissal was had was that the defect complained of was located in an area that had been taken over by the State and its agencies for the construction of a State parkway. The appeal is from so much of an order and judgment as dismisses the complaint as against the village. Judgment in so far as it dismisses the complaint as against the respondent, village of Peekskill, unanimously affirmed, with costs. No opinion. Appeal from order dismissing the complaint is dismissed. No such order appears in the record. Present — Lazansky, P. J., Hagarty, Davis, Johnston and Close, JJ.